Citation Nr: 0706764	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In April 2002, the veteran presented personal testimony at 
the RO.  A transcript of the hearing is of record.  This case 
was previously before the Board.  In April 2003, the Board 
remanded the issue to the RO for further development.  The RO 
has fully complied with the Board's Remand.

Thereafter, in October 2003, the veteran and his spouse 
presented personal testimony at a travel Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

As indicated in the November 2004 Remand, a December 1975 
rating decision denied the veteran's claim for entitlement to 
service connection for a lung condition and low back pain, 
and granted the claim for service connection for internal 
derangement of the right knee.  A January 1976 letter to the 
veteran informed him of the award of service connection for 
the right knee, but failed to inform him of any decision 
regarding the lung disorder.  That issue has remained open 
since that time.

Service medical records show treatment for intermittent 
complaints of chest pain, chronic colds, and shortness of 
breath, and chest congestion - for which various diagnoses 
were rendered, including bronchitis, chronic colds, acute 
tonsillitis, flu, and sinusitis.  Physical examinations and 
chest x-rays from May 1964 to February 1973 reflect that the 
veteran's chest and lungs were normal; however, the February 
1973 chest x-ray results were abnormal in that the results 
revealed increased interstitial markings throughout both lung 
fields which were small, nodular, and diffuse.  July 1974 and 
May 1975 physical examinations for separation purposes 
revealed the chest and lungs were normal.  These X-rays were 
also negative.  The veteran was discharged from active duty 
in August 1975.  

The veteran contends that he developed chronic obstructive 
pulmonary disease (COPD) as a result of military service.  He 
also contends that a carcinoma of the lung developed 
secondary to the COPD.

Post-service VA examinations in October 1975 and November 
1975 showed the veteran's chest was clear to percussion and 
auscultation.  Chest x-rays were negative.  The record 
reflects that the veteran worked for a company specializing 
in manufacturing high permeability magnetic components and 
materials, for at least 7 years, between 1977 and 1984, 
following service, and smoked one pack of cigarettes per day.  
Pulmonary studies and chest X-ray studies were normal until 
October 1984 when a private pulmonary function test reflected 
a slight obstructive impairment.  A November 1988 clinical 
record indicated findings suggestive of occupation-related 
pneumoconiosis.  A subsequent x-ray in May 1989 yielded a 
clinical impression of mild diffuse interstitial fibrosis, 
with no acute abnormalities visible.  May 1989 pulmonary 
studies revealed moderate airway obstructive disease was also 
observed at this time.  Additional treatment records in May 
1989, January 1990, March 1992, and November 1993 reflect 
continued findings of chronic obstructive pulmonary disease 
and interstitial fibrosis without any acute processes or 
active diseases.  

In May 2001, the veteran underwent an upper left lobectomy 
which revealed a well-differentiated adenocarcinoma.  
Additional VA treatment records, dated after the May 2001 
lobectomy and throughout July 2005, however, indicate the 
carcinoma showed no clinical signs of reoccurrence.   

Service medical records reflect treatment for respiratory 
infections/colds in service.  The veteran has not been 
afforded a VA examination since November 1975.  The Board 
observes that the claims file lacks a competent medical 
opinion regarding the question of whether the veteran's lung 
disorder is etiologically related to military service.  
Evaluation by a pulmonary specialist is requested.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for lung 
pathology since August 1975.  After the 
veteran has signed the appropriate 
releases, those records, not already 
associated with the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, veteran should be 
afforded a VA pulmonary examination to 
determine the etiology of the lung 
disease.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   

Based on a review of the claims file and 
examination of the veteran, the physician 
is requested to provide an opinion as to 
whether it is at least as likely as not, 
that a current lung disorder is 
etiologically related to military 
service.  The physician is requested to 
explain the relevance, if any, of both 
the pulmonary/respiratory symptoms during 
service and the significance of the 
February 1973 chest x-ray which showed 
increased interstitial markings 
throughout both lung fields- small, 
nodular, and diffuse.  

An opinion should also be provided as to 
the possible causes of any chronic lung 
disorders currently shown, including 
chronic obstructive pulmonary disease 
(COPD) and lung cancer, with 
consideration of the veteran's past 
history of being a 40-pack year smoker.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



